[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This matter comes before the court on defendants motion to dismiss for lack of subject matter jurisdiction pursuant to Practice Book § 10-33.
Plaintiff alleges in its two-count complaint that it was not awarded a contract to sell computers to the defendant in spite of the fact that it was the lowest bidder and the lowest responsible bidder since it met all specifications. It further alleges that the contract was given to a higher bidder because of favoritism. Finally, it claims money damages.
The plaintiff alleges that the actions of the defendant were in violation of Connecticut General Statutes § 7-233q.1
The defendant filed a memorandum of law with its motion. The CT Page 3733 plaintiff filed an objection to defendants motion with a supporting memorandum of law.
The defendant relies heavily on Brunoli v. Town of Branford,247 Conn. 407 (1999), in its support of the motion to dismiss. The plaintiff's argument that the second count should survive a motion to dismiss is unavailing.
In Brunoli, supra, the court stated that the only remedy afforded an unsuccessful bidder under the municipal bidding statute is injunctive relief.
The motion to dismiss is granted.
Mihalakos, J.